



COURT OF APPEAL FOR ONTARIO

CITATION:
Catford
    v. Catford, 2013 ONCA 57

DATE:  20130130

DOCKET: C55868

Doherty, Laskin and Blair JJ.A.

Roderick Roland Catford

Plaintiff (Appellant)

and

Peter Catford
,
Ellen Catford
, the County of Simcoe and Jamie Moran

Defendants (Respondents)

Roderick Catford, appearing in person

Timothy Flannery, for the plaintiff (appellant)

Kara E. Hamilton and D. Lex Arbesman, for the defendants
    (respondents), Peter Catford and Ellen Catford

Peter Krysiak, for the defendants (respondents), County
    of Simcoe and Jamie Moran

Heard and released orally:  January 15, 2013

On appeal from the order of Justice S. Healey of the
    Superior Court of Justice, dated July 13, 2012.

ENDORSEMENT

[1]

The appellant argues that the motion judge erred in granting summary
    judgment in favour of the Catford defendants on the intentional infliction of
    mental suffering claim.  The motion judge concluded, having reviewed the
    extensive material before her on the summary judgment motion, that the
    appellant had failed to demonstrate a genuine triable issue on the question of
    whether the appellant had suffered a visible illness as a result of the
    defendants conduct.  There is no question but that this is an essential
    element of the claim advanced by the appellant.

[2]

In argument before us, the appellant referred to a comment he made in an
    email sent to his brother, the defendant, about his mental health and a comment
    made by his then girlfriend about an increase in the appellants medication. 
    In our view, neither of these comments suffices to establish a genuine issue
    for trial on the question of whether the appellant suffered a visible
    injury.  As the trial judge correctly observed:

The appellant has not given evidence that he ever sought
    medical care or treatment arising out of the allegation made against these
    defendants in his claim.

[3]

The motion judge properly dismissed this claim and we would dismiss the
    appeal as against the Catford defendants.

[4]

During submissions as to the costs of the appeal, the court was advised
    that it had failed to consider the appellants appeal from the costs order made
    in favour of the Catford defendants on the motion.  We see no grounds upon
    which to interfere with that order.

Doherty J.A.

John I. Laskin J.A.

R. A. Blair J.A.


